Title: From John Adams to Francis Dana, 3 December 1798
From: Adams, John
To: Dana, Francis



Dear Sir
Philadelphia Dec 3d. 1798

I return you the address and my answer. I did receive an address from the sixth regiment in Gen Hulls division, which I sent on to Mr McHenry to answer according to law and usage. I will enquire what he has done.
I return your hearty congratulations on the magnificent victory of Nelson. I believe it is without a precedent or parallel
I am Sir with great regard

John Adams